IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BRUCE JOYNER,                            §
                                           §   No. 70, 2021
        Appellant Below,                   §
        Appellant,                         §   Court Below—Superior Court
                                           §   of the State of Delaware
        v.                                 §
                                           §   C.A. No. N20A-12-008
  NEW CASTLE COUNTY                        §
  DEPARTMENT OF LAND USE and               §
  LISA HARTZEL,                            §
                                           §
        Appellees Below, Appellees.

                           Submitted: July 23, 2021
                           Decided: August 18, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      After consideration of the briefs and the record on appeal, it appears to the

Court that:

      (1)     The appellant, Bruce Joyner, appeals from the Superior Court’s orders

dated January 12, 2021, which denied Joyner’s application to proceed in forma

pauperis and dismissed the case as factually and legally frivolous. For the reasons

discussed below, we affirm the Superior Court’s judgment.

      (2)     The record reflects that on August 17, 2020, New Castle County Code

Enforcement Officer Lisa Hartzel issued a notice to Joyner’s father, the owner of 14

Stanley Avenue in Wilmington, Delaware, citing violations of the county Property
Maintenance Code.1 The cited violations related to outside storage of debris,2

prohibited growth of weeds,3 and improper storage of inoperable or unregistered

vehicles.4 The notice stated that if the violations were not corrected by August 24,

2020, the owner of the property would be liable for specified civil monetary

penalties. The notice further stated that if the violations were not remedied, a county

vendor might abate the violation at the property owner’s expense. The notice

directed Joyner’s father, as the property owner, to contact the county Department of

Land Use (the “Department”) by August 24, 2020 if he would “like the opportunity

to be heard by an administrative tribunal on the issues of why New Castle County

should not immediately abate the violations.”

       (3)    Joyner’s father requested a hearing, and the Department scheduled the

hearing for October 7, 2020. The hearing was conducted virtually because of the

ongoing COVID-19 pandemic. Joyner attended the hearing and stated that he would

correct the violations. The administrative hearing officer issued a decision finding

Joyner’s father responsible for the violations but extending the deadline to correct

the violations to November 3, 2020, after which time the civil monetary penalties

would accrue and the county could take remedial action. The decision also provided


1
  The New Castle County Property Maintenance Code is Chapter 7 of the New Castle County Code
and is available at https://www.nccde.org/DocumentCenter/View/36033/Property-Maintenace-
Code---Aug-22-2019.
2
  NEW CASTLE COUNTY CODE ch. 7, § 302.11.
3
  Id. § 302.4.2.
4
  Id. § 302.8.3.
                                             2
information about the process for appealing the decision to the Board of License,

Inspection, and Review (the “Board”).

      (4)    Joyner requested an application to proceed in forma pauperis in an

appeal to the Board. The Board’s staff provided the requested application but

cautioned Joyner that the application must contain the property owner’s financial

information; it also extended the time for appealing the administrative decision to

November 10, 2020. On November 10, 2020, Joyner submitted the form for

appealing the administrative decision to the Board, along with an in forma pauperis

application containing his own financial information. His appeal form indicated that

he sought more time to address the violation relating to the inoperable vehicles, but

it did not dispute the existence of the code violations. In a letter dated November

25, 2020, the Department rejected the in forma pauperis application because it did

not include the property owner’s financial information but again extended the

deadline to file the appeal to December 11, 2020.

      (5)    Instead of submitting the requested information, on December 21,

2020, Joyner filed a notice of appeal in the Superior Court. Joyner also filed an

application to proceed in forma pauperis in the Superior Court. In an order dated

January 12, 2021, the Superior Court dismissed the appeal on the grounds that it was

legally and factually frivolous and that it was clear that Joyner was not entitled to

relief. The court also denied Joyner’s application to proceed in forma pauperis. It


                                         3
appears that the county caused the vehicles at issue to be towed on February 26,

2021.

         (6)   Although difficult to discern, Joyner’s argument on appeal seems to be

that the county did not have authority to tow the vehicles. Having carefully reviewed

the record in this case, we conclude that Joyner has not established any reversible

error.    Title 21, Section 4402 of the Delaware Code and Sections 302.8.3.6-

302.8.3.6.2 of the New Castle County Property Maintenance Code set forth

procedures for towing certain vehicles from private property. Joyner’s opening brief

sets forth no legal authority or cognizable argument to support his assertion that the

county lacked authority to tow the vehicles, and we therefore affirm the judgment of

the Superior Court.5




5
  See In re Estate of Hall, 2005 WL 2473791 (Del. Aug. 26, 2005) (holding that the Court had no
adequate basis to review a “vague and conclusory” claim that “all the facts were not brought out
at trial” and stating that “[w]hile this Court allows a pro se litigant leeway in meeting the briefing
requirements, the brief at the very least must assert an argument that is capable of review”); Joyner
v. News Journal, 2003 WL 22992204 (Del. Dec. 18, 2003) (“Although the Court affords some
degree of leniency to self-represented litigants as to briefing requirements, an appellant’s opening
brief, at a minimum, must be adequate so that the Court can conduct a meaningful review of the
merits of the appellant’s claims. In this appeal, Joyner presents no claims whatsoever.
Accordingly, in the absence of any claims for review, the appeal must be dismissed.” (citation
omitted)). See also Thorpe v. Gaines-Thorpe, 2014 WL 2647366 (Del. June 11, 2014) (similar).
Delaware Supreme Court Rule 14(b)(vi)(A)(3) provides that “any argument that is not raised in
the body of the opening brief shall be deemed waived and will not be considered by the Court on
appeal.”
                                                  4
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                               BY THE COURT:

                               /s/ Karen L. Valihura__
                                      Justice




                                 5